  6:21-cv-02883-TMC          Date Filed 09/07/21        Entry Number 1-1         Page 1 of 9




                                                                                                    ELECTRONICALLY FILED - 2021 Jul 21 9:54 AM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303427
STATE OF SOUTH CAROLINA                                    IN THE COURT OF COMMONS PLEAS
                                                                  13TH JUDICIAL COURT

COUNTY OF GREENVILLE                                        Civil Action No.: 2021-CP-23-______

Sherilyn Hall,

                                         Plaintiff,
v.                                                                    SUMMONS
                                                               (JURY TRIAL REQUESTED)
City of Greenville, Piedmont Kennel Club,
Inc., and MB-F, Inc.,

                                      Defendants.


TO:     THE DEFENDANTS ABOVE-NAMED:

        YOU ARE HEREBY SUMMONED and required to answer the complaint herein,

a copy of which is herewith served upon you, and to serve a copy of your answer to said

complaint upon the subscriber, at his office at PO Box 5048, Spartanburg, SC 29304, within

thirty (30) days after the service thereof, exclusive of the day of such service, and if you fail

to answer the complaint within the time aforesaid, judgment by default will be rendered

against you for the relief demanded in the complaint.


                                        HAWKLAW, PA



                                        /s/ Andrew C. Evans
                                        Andrew C. Evans, SC Bar No 100605
                                        Post Office Box 5048
                                        Spartanburg, SC 29304
                                        Telephone Number: (864) 574-8801
                                        Fax Number: (864) 574-8810
                                        Attorney for Plaintiff
Charleston, South Carolina

July 20 ,2021
   6:21-cv-02883-TMC          Date Filed 09/07/21       Entry Number 1-1         Page 2 of 9




                                                                                                     ELECTRONICALLY FILED - 2021 Jul 21 9:54 AM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303427
 STATE OF SOUTH CAROLINA                                    IN THE COURT OF COMMONS PLEAS
                                                                   13TH JUDICIAL COURT

 COUNTY OF GREENVILLE                                       Civil Action No.: 2021-CP-23-______

 Sherilyn Hall,

                                          Plaintiff,
 v.                                                                  COMPLAINT
                                                               (JURY TRIAL REQUESTED)
 City of Greenville, Piedmont Kennel Club,
 Inc., and MB-F, Inc.,

                                      Defendants.

The Plaintiff would respectfully show unto the Court that:

           1.   Plaintiff Sherilyn Hall (hereinafter “Plaintiff”) is a citizen and resident of the

State of Florida.

           2.     Upon information and belief, Defendant City of Greenville (hereinafter

 “Defendant City”) is a government municipality organized and existing in the State of

 South Carolina and is the owner and operator of the premises that is the subject of this

 action.

           3.     Upon information and belief, Defendant Piedmont Kennel Club (hereinafter

 “Defendant Piedmont”) is a corporation organized and existing under the laws of the State

 of North Carolina that transacts substantial business in the State of South Carolina,

 including Greenville County. These transactions include the operation, custody, and

 control of the premises that is the subject of this action at all times relevant hereto.

           4.     Upon information and belief, Defendant MB-F, Inc. (hereinafter

 “Defendant MB-F”) is a corporation organized and existing under the laws of the State of

 North Carolina that transacts substantial business in the State of South Carolina, including

 Greenville County. These transactions include the operation, custody, and control of the

 premises that is the subject of this action at all times relevant hereto.

           5.     All acts and omissions complained of herein occurred in Greenville County,
   6:21-cv-02883-TMC           Date Filed 09/07/21      Entry Number 1-1        Page 3 of 9




                                                                                                  ELECTRONICALLY FILED - 2021 Jul 21 9:54 AM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303427
 South Carolina.

          6.     This Court has jurisdiction over the person and subject matter of this action

 and venue is proper in Greenville County, South Carolina, pursuant to S.C. Code Ann. §

 15- 7-30(C)(1).

                                    FACTUAL BACKGROUND

          7.    All prior paragraphs are reiterated as if fully restated verbatim herein.

          8.    On or about July 27, 2019, Plaintiff was an invitee on Defendants’ property

located at 1 Exposition Drive, Greenville, South Carolina, a/k/a The Greenville Convention

Center.

          9.    Upon information and belief, Defendant Piedmont had leased the premises

in order to hold an event, for which the Plaintiff was an invitee. Defendant MB-F, along

with Defendant Piedmont, was jointly responsible for the operation of the event. As part of

the event, Defendants Piedmont and MB-F were exercising custody and control of the

premises located at 1 Exposition Drive, Greenville, South Carolina, a/k/a The Greenville

Convention Center.

          10.   Plaintiff was traversing a portion of the floor on the premises and tripped

over a rug or mat that had been improperly placed, maintained, and/or inspected, causing

Plaintiff to fall and suffer serious bodily injury.

          11.    At all times relevant hereto, Plaintiff was exercising reasonable care for her

 own safety and did not see the hazard, nor was there any signage warning her of the hazard.

          12.    As a result of the fall caused by the hazard, Plaintiff suffered damages as

 more fully set forth below.

                        FOR A FIRST CAUSE OF ACTION
    (Negligence, Gross Negligence, Recklessness as to Defendant City of Greenville)

          13.    All prior paragraphs are reiterated as if fully restated verbatim herein.

          14.    As Plaintiff was a business invitee, Defendant City owed Plaintiff certain
 6:21-cv-02883-TMC           Date Filed 09/07/21      Entry Number 1-1        Page 4 of 9




                                                                                               ELECTRONICALLY FILED - 2021 Jul 21 9:54 AM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303427
duties of care, including the duty to take reasonable care to ensure Plaintiff’s safety.

       15.     Defendant City and their agents, employees, and servants were negligent,

grossly negligent, reckless, wanton and willful in the breach of their duties owed to

Plaintiff, a business invitee, in one or more of the following particulars:

               a.      In erecting, or allowing to be erected, or placing or allowing to be

               placed the hazardous mat on the premises, which Defendant City knew or

               should have known posed an unreasonable risk of harm to Plaintiff and

               other invitees;

               b.      In failing to discover that the mat was a hazard and posed an

               unreasonable risk of harm to Plaintiff and other invitees;

               c.      In failing to remove the hazardous mat after discovering that it was

               a hazard and posed an unreasonable risk of harm to Plaintiff and other

               invitees;

               d.      In failing to replace or fix the hazardous mat after discovering that

               it was a hazard and posed an unreasonable risk of harm to Plaintiff and other

               invitees;

               e.      In failing to warn Plaintiff and others of the dangerous condition of

               the premises due to the hazardous mat and the risk of injury to Plaintiff and

               other business invitees presented by the hazardous condition;

               f.      In failing to maintain the premises in a reasonably safe condition

                for Plaintiff and others;

               g.      In failing to act as reasonable business owners and property

               managers regarding the maintenance and safety of premises which were

               under their control and supervision; And

               h.      In such other particulars as may be revealed during discovery and at

               the trial of this matter.
  6:21-cv-02883-TMC          Date Filed 09/07/21       Entry Number 1-1          Page 5 of 9




                                                                                                   ELECTRONICALLY FILED - 2021 Jul 21 9:54 AM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303427
       16.     As a direct and proximate result of Defendant City’s breaches of duty and

failure to adhere to the appropriate standards of care under the circumstances, Plaintiff has

sustained injuries and damages including, but not necessarily limited to:

               a.      Medical bills, costs and expenses for the treatment of her injuries,

               past, present, and future;

               b.      Pain and suffering, past, present, and future;

               c.      Permanent injury and impairment;

               d.      Loss of enjoyment of life;

               e.      Loss of use;

               f.      Disability for a period of time;

               g.      Mental anguish and distress;

               h.      Lost wages; and,

               i.      Such other and further damages as shall be proven at trial.

       17.     Plaintiff is informed and believes and alleges that Defendant City is jointly

and severally liable to her for actual and punitive damages.

                     FOR A SECOND CAUSE OF ACTION
(Negligence, Gross Negligence, Recklessness as to Defendant Piedmont Kennel Club,
                                       Inc.)

       18.     All prior paragraphs are reiterated as if fully restated verbatim herein.

       19.     As Plaintiff was a business invitee, Defendant Piedmont owed Plaintiff

certain duties of care, including the duty to take reasonable care to ensure Plaintiff’s safety.

       20.      Defendant Piedmont and its agents, employees, and servants were

negligent, grossly negligent, reckless, wanton and willful in the breach of their duties owed

to Plaintiff, a business invitee, in one or more of the following particulars:

                a.      In erecting, or allowing to be erected, or placing or allowing to be

                placed the hazardous mat on the premises, which Defendant Piedmont knew

                or should have known posed an unreasonable risk of harm to Plaintiff and
 6:21-cv-02883-TMC           Date Filed 09/07/21     Entry Number 1-1        Page 6 of 9




                                                                                                ELECTRONICALLY FILED - 2021 Jul 21 9:54 AM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303427
               other invitees;

               b.      In failing to discover that the mat was a hazard and posed an

               unreasonable risk of harm to Plaintiff and other invitees;

               c.      In failing to remove the hazardous mat after discovering that it was

               a hazard and posed an unreasonable risk of harm to Plaintiff and other

               invitees;

               d.      In failing to replace or fix the hazardous mat after discovering that

               it was a hazard and posed an unreasonable risk of harm to Plaintiff and other

               invitees;

               e.      In failing to warn Plaintiff and others of the dangerous condition of

               the premises due to the hazardous mat and the risk of injury to Plaintiff and

               other business invitees presented by the hazardous condition;

               f.      In failing to maintain the premises in a reasonably safe condition

                for Plaintiff and others;

               g.      In failing to act as reasonable business owners and property

               managers regarding the maintenance and safety of premises which were

               under their control and supervision; And

               h.      In such other particulars as may be revealed during discovery and at

               the trial of this matter.

       21.     As a direct and proximate result of Defendant Piedmont’s breaches of duty

and failure to adhere to the appropriate standards of care under the circumstances, Plaintiff

has sustained injuries and damages including, but not necessarily limited to:

               a.      Medical bills, costs and expenses for the treatment of her injuries,

               past, present, and future;

               b.      Pain and suffering, past, present, and future;

               c.      Permanent injury and impairment;
 6:21-cv-02883-TMC          Date Filed 09/07/21       Entry Number 1-1        Page 7 of 9




                                                                                               ELECTRONICALLY FILED - 2021 Jul 21 9:54 AM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303427
               d.      Loss of enjoyment of life;

               e.      Loss of use;

               f.      Disability for a period of time;

               g.      Mental anguish and distress;

               h.      Lost wages; and,

               i.      Such other and further damages as shall be proven at trial.

       22.     Plaintiff is informed and believes and alleges that Defendant Piedmont is

jointly and severally liable to her for actual and punitive damages.

                       FOR A THIRD CAUSE OF ACTION
      (Negligence, Gross Negligence, Recklessness as to Defendant MB-F, Inc.)

       23.     All prior paragraphs are reiterated as if fully restated verbatim herein.

       24.     As Plaintiff was a business invitee, Defendant MB-F owed Plaintiff certain

duties of care, including the duty to take reasonable care to ensure Plaintiff’s safety.

       25.     Defendant MB-F and their agents, employees, and servants were negligent,

grossly negligent, reckless, wanton and willful in the breach of their duties owed to

Plaintiff, a business invitee, in one or more of the following particulars:

               a.      In erecting, or allowing to be erected, or placing or allowing to be

               placed the hazardous mat on the premises, which Defendant MB-F knew or

               should have known posed an unreasonable risk of harm to Plaintiff and

               other invitees;

               b.      In failing to discover that the mat was a hazard and posed an

               unreasonable risk of harm to Plaintiff and other invitees;

               c.      In failing to remove the hazardous mat after discovering that it was

               a hazard and posed an unreasonable risk of harm to Plaintiff and other

               invitees;

               d.      In failing to replace or fix the hazardous mat after discovering that
 6:21-cv-02883-TMC           Date Filed 09/07/21      Entry Number 1-1       Page 8 of 9




                                                                                                ELECTRONICALLY FILED - 2021 Jul 21 9:54 AM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303427
               it was a hazard and posed an unreasonable risk of harm to Plaintiff and other

               invitees;

               e.      In failing to warn Plaintiff and others of the dangerous condition of

               the premises due to the hazardous mat and the risk of injury to Plaintiff and

               other business invitees presented by the hazardous condition;

               f.      In failing to maintain the premises in a reasonably safe condition

                for Plaintiff and others;

               g.      In failing to act as reasonable business owners and property

               managers regarding the maintenance and safety of premises which were

               under their control and supervision; And

               h.      In such other particulars as may be revealed during discovery and at

               the trial of this matter.

       26.     As a direct and proximate result of Defendant MB-F’s breaches of duty and

failure to adhere to the appropriate standards of care under the circumstances, Plaintiff has

sustained injuries and damages including, but not necessarily limited to:

               a.      Medical bills, costs and expenses for the treatment of her injuries,

               past, present, and future;

               b.      Pain and suffering, past, present, and future;

               c.      Permanent injury and impairment;

               d.      Loss of enjoyment of life;

               e.      Loss of use;

               f.      Disability for a period of time;

               g.      Mental anguish and distress;

               h.      Lost wages; and,

               i.      Such other and further damages as shall be proven at trial.

       27.     Plaintiff is informed and believes and alleges that Defendant MB-F is jointly
 6:21-cv-02883-TMC           Date Filed 09/07/21      Entry Number 1-1        Page 9 of 9




                                                                                                 ELECTRONICALLY FILED - 2021 Jul 21 9:54 AM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303427
and severally liable to her for actual and punitive damages.

          WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and

severally, for actual and punitive damages in an appropriate amount to be determined at trial,

the costs of this action, and for such and further relief as the Court may deem just and

proper.

          Furthermore, Plaintiff demands a trial by jury.


                                       HAWKLAW, PA




                                       /S/ Andrew C. Evans
                                       Andrew C. Evans, SC Bar No: 100605
                                       Post Office Box 5048
                                       Spartanburg, SC 29304
                                       Telephone Number: (864) 574-8801
                                       Fax Number: (864) 574-8810
                                       Attorney for the Plaintiff

Charleston, South Carolina
July 20, 2021
